NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is only binding on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-1904-14T2

ALISA FORMAN,

        Plaintiff-Respondent,

v.

MARK FORMAN,

        Defendant-Appellant.

________________________________________________________________

              Argued September 14, 2016 – Decided July 24, 2017

              Before Judges Espinosa and Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Monmouth
              County, Docket No. FM-13-0785-11.

              Edward P.       Fradkin    argued    the    cause    for
              appellant.

              Sylvia S. Costantino argued the cause for
              respondent   (Law   Offices  of Sylvia S.
              Costantino, attorneys; Ms. Costantino and
              William G. Blum, on the brief).

PER CURIAM

        The parties entered into a marital settlement agreement (MSA)

that provided for limited duration alimony and included waivers

of the right to seek modification or termination but did not state
what consequence, if any, the wife's remarriage would have on the

husband's alimony obligation.        Defendant Mark Forman appeals from

an order that, in part, denied his cross-motion to terminate

alimony.   For the reasons that follow, we reverse.

                                     I.

     An amended Dual Final Judgment of Divorce was entered on June

8, 2012, which incorporated the MSA of the parties.         Paragraph 4.1

of the MSA provided, "Husband shall pay limited duration alimony

in the amount of $120,000.00 per year for a period of five (5)

years payable at the rate of ten thousand dollars ($10,000.00) per

month."

     Plaintiff remarried on August 12, 2013.         Defendant admits he

ceased making alimony payments to her in February 2014, after

learning of her remarriage.1

     In September 2014, plaintiff filed a motion that sought,

inter   alia,   to   enforce   the   alimony   obligation   set   forth   in

Paragraph 4.1 of the MSA.        Defendant filed a cross-motion that

sought to terminate his alimony obligation effective the date of

plaintiff's remarriage and other relief, including compelling

plaintiff to produce a copy of her marriage certificate.


1
   Defendant asserts that plaintiff concealed her remarriage from
him and from their children, who resided with plaintiff. Plaintiff
did not respond to this allegation in her corresponding
certification but did acknowledge she was remarried on August 12,
2013.
                             2                             A-1904-14T2
      Plaintiff    contended    defendant's   alimony       obligation    was

unaffected by her remarriage and that, pursuant to the terms of

the   MSA,   his   obligation   only   terminated    upon    death   or   the

expiration of the limited duration alimony term.

      Paragraph 4.2 of the MSA describes the alimony obligation as

"non-modifiable, non-reviewable and non-terminable for a period

of five (5) years," and states further:

             Husband's    alimony   obligation   is   non-
             modifiable under any circumstance and Wife's
             entitlement thereto shall be guaranteed for
             the entirety of the five (5) year term of
             alimony.    Similarly, New Jersey case law
             regarding cohabitation is inapplicable and
             Wife is free to cohabit.      Based upon the
             foregoing,     cohabitation   is    expressly
             permitted and shall not cause a review,
             modification, or termination of alimony.

      In Paragraph 4.3, defendant expressly waived the right to

seek application or modification in the event plaintiff cohabited

"as defined by prevailing New Jersey law."          Paragraph 4.4 states,

             Subject to the foregoing, the Husband's
             obligation to pay alimony to the Wife shall
             only cease upon the death of either Party or
             the expiration of the term set forth in
             Paragraph [4.12].

      Paragraph 4.6 of the MSA also included a mutual waiver of

the right to modify alimony during the limited duration term and



2
   It is agreed that Paragraph 3.1 is erroneously referenced in
Paragraphs 4.4 and 4.6 and that the correct reference is to
Paragraph 4.1.
                           3                            A-1904-14T2
an identification of possible changes in circumstances

anticipated by the parties:

         Husband agrees and stipulates that he shall
         not apply for, nor be entitled to, a reduction
         or elimination of his alimony obligation
         during the entire five (5) year term of same.
         Similarly, wife agrees and stipulates that she
         shall not apply for, nor be entitled to an
         increase in the amount of alimony as set forth
         herein during said period.       Both parties
         knowingly and voluntarily make this concession
         with the following circumstances in mind:

              a.   one or both parties      [sic]
                   incomes may increase;

              b.   one or both parties      [sic]
                   incomes may decrease;

              c.   one   or  both   parties  may
                   cohabitate with a non-married
                   individual of the opposite
                   sex;

              d.   one or both parties may have
                   children     with      another
                   individual in the future;

              e.   one or both parties may retire.

         Both parties acknowledge that they have been
         advised of the following cases and their
         progeny: Lepis v. Lepis, 83 N.J. 139 (1980),
         Gayet v. Gayet, 92 N.J. 149 (1982), Garlinger
         v. Garlinger, 137 N.J. Super. [56] (App. Div.
         1975) and Konzelman v. Konzelman, 158 N.J. 185
         (1999). Despite having been advised of same,
         parties hereby agree to be bound by the terms
         of this provisions as set forth above and
         affirm it is with full understanding that they
         make this permanent waiver of a modification
         of the alimony obligation herein.     As such,
         the alimony obligation set forth in paragraph
         [4.1] herein shall remain and continue for at
                           4                              A-1904-14T2
           least a period of six (6) [sic] years in
           accordance with paragraph [4.1] above.

       Notably, there is no reference anywhere in the MSA to the

consequence, if any, of plaintiff's remarriage.              Defendant argued

that     Paragraph     4.6(c)       identified        specific     anticipated

circumstances   and    did    not    identify    these      as    examples      of

circumstances   that   were     waived   as   would    be   the   case   if   the

Paragraph contained the phrase, "including but not limited to."

He argued that because the Paragraph does not include any reference

to remarriage, the parties did not agree to a waiver of the right

to seek modification or termination in the event of plaintiff's

remarriage.   Plaintiff countered that the Paragraph should be read

within the context of the entire Article on alimony, which provides

for only two circumstances for the termination of alimony: death

or the expiration of the alimony period.

       The trial judge rejected defendant's interpretation of the

MSA and his request for a plenary hearing.               The resulting order

provided, in pertinent part:

           1.   The Plaintiff's motion to enforce the
           MSA, is GRANTED in part.   The MSA does not
           provide for the limited duration alimony to
           terminate as a result of the Plaintiff's
           remarriage.

           2.   Within thirty (30) days of this order,
           Defendant shall make current all spousal
           support payments.    If Defendant fails to
           furnish payment within that time frame, the
           court will impose a sanction of $100 per day
                             5                                           A-1904-14T2
pursuant to its sanction power under R. 1:10-
3, and further issue a bench warrant upon
written request by Plaintiff and notice to
Defendant.

3.   The Plaintiff's motion to compel the
Defendant to pay his child support and arrears
is GRANTED.    Within thirty (30) days, the
Defendant will bring current all child support
arrears.

4.   If Defendant fails to pay, then a
judgment shall be entered in favor of
Plaintiff, Alisa Forman, in the amount of the
alimony arrears, against Defendant, Mark
Forman.   Plaintiff may record this Judgment
as a statewide lien and pursue all remedies
available thereafter as a judgment creditor.

5.   Hereafter, Probation will issue a bench
warrant upon two missed payments by the
Defendant.

6.   The    Defendant's    cross-motion     to
terminate his alimony obligation is DENIED.
As set forth previously, the court finds that
the parties' MSA creates a non-modifiable
obligation for the Defendant to follow through
on his obligations for the limited duration
of the support.

7.   The     Defendant's      request     for
reimbursement of alimony from the date of the
Plaintiff's remarriage is DENIED.

     . . . .

15. The Plaintiff's motion for counsel fees
is GRANTED.    In review of [her counsel's]
certification, the court finds that a counsel
fee award of $6580 is appropriate in this
case.

16. The Defendant shall pay Plaintiff's
counsel $6580 within sixty (60) days.

                  6                              A-1904-14T2
     In his appeal, defendant asks that we vacate the November

2014 order, specifically asking that we: terminate his alimony

obligation effective the date of plaintiff's remarriage; order the

reimbursement of all alimony payments made thereafter; vacate the

counsel   fee    award;    reverse       the    sanctions      and    bench   warrant

provision; and vacate any judgments entered by the court against

him for either alimony arrears or counsel fees.                      He argues he is

entitled to this relief because the trial judge erred in failing

to terminate his alimony obligation pursuant to Paragraph 4.6(c)

of the MSA and N.J.S.A. 2A:34-25; in compelling the payment of

sanctions, issuing a bench warrant and granting a judgment without

a plenary hearing or an ability-to-pay hearing; and in assessing

counsel fees against him as opposed to in his favor.

                                          II.

     Because     this     appeal     concerns      the   interpretation         of    a

contract, the MSA, our review is de novo and the trial court's

interpretation is entitled to no special deference.                      Kieffer v.

Best Buy, 205 N.J. 213, 222-23 (2011).

     In construing a contract, we "determine the intention of the

parties as disclosed by the language used, taken as an entirety."

Dontzin   v.    Myer,   301   N.J.       Super.   501,   507    (App.    Div.   1997)

(citation omitted).        Parsing the parties' intent from the MSA is



                                     7                                        A-1904-14T2
difficult because neither interpretation proffered by the parties

is patently unreasonable.

     "Extrinsic evidence is admissible as an aid to understand the

significance of the contract language, but not to give effect to

an intent at variance with that language."    Ibid.   Interpretative

devices   used   to   discover   the   parties'    intent   "include

consideration of the particular contractual provision, an overview

of all the terms, the circumstances leading up to the formation

of the contract, custom, usage, and the interpretation placed on

the disputed provision by the parties' conduct."      Jacobs v. Great

Pac. Century Corp., 104 N.J. 580, 582 (1986) (quoting Kearny PBA

Local #21 v. Town of Kearny, 81 N.J. 208, 221 (1979)).

     In Ravin, Sarasohn, Cook, Baumgarten, Fisch & Rosen, P.C. v.

Lowenstein Sandler, P.C., we noted two principles that seem quite

relevant to the interpretation of the MSA here:

          The   first  interpretative   principle,  as
          famously expressed by Judge Learned Hand, is
          that "[t]here is no surer way to misread any
          document than to read it literally . . . ."
          The second   interpretive principle is that
          "[p]arties in New Jersey are . . . presumed
          to have contracted with reference to the
          existing law."

          [365 N.J. Super. 241, 248 (App. Div. 2003)
          (alterations   in    original)  (citations
          omitted).]

     "The obligations of a contract long have been regarded as

including not only the express terms but also the contemporaneous
                            8                             A-1904-14T2
state law pertaining to interpretation and enforcement."                  Chase

Manhattan Mortg. Corp. v. Heritage Square Ass'n, 325 N.J. Super.
42, 51 (Ch. Div. 1998) (quoting U.S. Tr. Co. v. New Jersey, 431
U.S. 1, 19 n.17, 97 S. Ct. 1505, 1516 n.17, 52 L. Ed. 2d 92, 108

n.17 (1977)), aff'd o.b., 325 N.J. Super. 1 (1999).                 The United

States Supreme Court "has said that 'the laws which subsist at the

time and place of the making of a contract . . . enter into and

form a part of it, as if they were expressly referred to or

incorporated in its terms.'"      Ibid.   (quoting U.S. Tr. Co., supra,

431 U.S. at 19 n.17, 97 S. Ct. at 1516 n.17, 52 L. Ed. 2d at 108

n.17).     It is thus presumed "that contracting parties adopt the

terms of their bargain in reliance on the law in effect at the

time the agreement is reached."           Ibid. (quoting U.S. Tr. Co.,

supra, 431 U.S. at 19 n.17, 97 S. Ct. at 1516 n.17, 52 L. Ed. 2d

at 108 n.17).

     Prior to 1999, courts were authorized pursuant to N.J.S.A.

2A:34-25     to   award    two   forms    of    alimony:      permanent     and

rehabilitative.      The    statute   also     called   for   the    automatic

termination of "permanent alimony" upon remarriage.              Our Supreme

Court described the public policy underlying that provision:

            In enacting that basis or condition for
            discontinuing   alimony,   the    Legislature
            articulated a public policy that the legal
            obligation of the supporting spouse is
            superseded and ends on the remarriage of the
            dependent spouse. In effect, the new marriage
                              9                                        A-1904-14T2
          bond itself creates a change of circumstances
          that the Legislature deemed sufficiently
          fundamental and important to require the
          automatic termination of alimony. The legal
          obligation of post-divorce alimony is derived
          from the antecedent marriage; a new marriage
          supplants that obligation. Hence, remarriage
          justifies the termination of alimony without
          regard to the economic circumstances of the
          dependent spouse who has remarried.

          [Konzelman v. Konzelman, 158 N.J. 185, 195
          (1999) (citation omitted).]

     The statute was amended in 1999 to "authorize[] the court to

award two additional types of alimony: (1) limited duration, which

would be awarded where economic assistance is necessary for a

limited time; and (2) reimbursement alimony, which will be awarded

to compensate the spouse who supported the other spouse while he

or she obtained an advanced education."    Press Release, Office of

the Governor (Sept. 13, 1999) (press release on Governor Christie

Whitman's signing of S. 54, 208th Leg., 1998 Sess. (N.J. 1999), the

bill amending N.J.S.A. 2A:34-25).     The Governor's press release

further noted that, under the amended statute,

          [l]imited duration alimony, like permanent
          alimony under previous law, will terminate
          upon the remarriage of the receiving spouse.
          Reimbursement alimony, like rehabilitative
          alimony under previous law, will not terminate
          upon remarriage.

          [Ibid.]

     At the time the parties entered into the MSA, N.J.S.A. 2A:34-

25 stated that "permanent and limited duration shall terminate as
                            10                            A-1904-14T2
of the date of remarriage."    As was the case regarding permanent

alimony prior to the amendment, this represented "a public policy"

articulated by the Legislature "that the legal obligation of the

supporting spouse [to pay limited duration alimony] is superseded

and ends on the remarriage of the dependent spouse."    Konzelman,

supra, 158 N.J. at 195.    The effect of the amendment was, then,

to make the termination of limited duration alimony automatic upon

remarriage of the receiving spouse.

     This legislative intent is further evinced in the statute's

requirement that "[a] former spouse . . . who remarries . . .

shall promptly so inform the spouse . . . paying . . . limited

duration alimony." N.J.S.A. 2A:34-25. The statute also authorizes

the court to require an alimony recipient who fails to give such

notice "to pay any reasonable attorney fees and court costs

incurred by the recipient's former spouse or partner as a result

of such non-compliance."   Ibid.

     The parties agreed to the terms of the MSA in 2012 and

unequivocally described the alimony as "limited duration alimony."

Because this was a matter of the parties' agreement rather than

an award by the court, we do not ascribe to them the Legislature's

characterization of the purpose of limited duration alimony – that

it applies to situations where economic assistance is necessary

for a limited time.   But we do charge them with knowledge of the

                              11                           A-1904-14T2
statutory provisions applicable to the term they chose to use to

characterize the alimony obligation.          See Ravin, supra, 365 N.J.

Super. at 248.

     Certainly, the parties could have agreed that the automatic

termination provision of N.J.S.A. 2A:34-25 would not apply to the

alimony   obligation   in    the     MSA.     Although   other   potential

occurrences were identified and addressed, plaintiff's possible

remarriage was not among them. The statutory automatic termination

provision was neither acknowledged nor waived.              Moreover, the

certifications they submitted in support of their motion and cross-

motion make no reference to this statutory provision.

     We are thus left with: (1) a statutory automatic termination

provision that the parties are presumed to have had knowledge of

when they entered the MSA, and (2) conflicting certifications

regarding their intent as to whether plaintiff's remarriage would

terminate the limited duration alimony.             We conclude that a

material factual dispute exists as to the parties' intent on this

issue and that a plenary hearing is required.             See Palmieri v.

Palmieri, 388 N.J. Super. 562, 564 (App. Div. 2006) ("Disputes of

material fact should not be resolved on the basis of certifications

nor in reliance upon ambiguous terms in a property settlement

agreement."); Harrington v. Harrington, 281 N.J. Super. 39, 47

(App.   Div.)   "[T]rial    judges   cannot   resolve    material   factual

                                12                                  A-1904-14T2
disputes    upon   conflicting     affidavits     and    certifications."),

certif. denied, 142 N.J. 455 (1995).

       Therefore, we reverse and remand to the trial court to conduct

a plenary hearing within sixty days to determine what the parties'

intent was regarding the limited duration alimony provision in the

MSA and what their intent was regarding the application of the

automatic termination provision of N.J.S.A. 2A:34-25.                In the

event the trial judge should find that the limited duration alimony

ended with plaintiff's remarriage, the plenary hearing should also

address defendant's claim for reimbursement.            Pursuant to N.J.S.A.

2A:34-25, "any arrearages that have accrued prior to the date of

remarriage . . . shall not be vacated or annulled."               Therefore,

any reimbursement would be limited to payments for obligations

that   otherwise   would   have    become   due   after    her   remarriage.

Additional issues that may be addressed on remand include the

award of counsel fees to plaintiff and the denial of counsel fees

to defendant.      Defendant's obligation to pay his child support

obligation is unaffected.

       Reversed and remanded.      We do not retain jurisdiction.




                                  13                                 A-1904-14T2